Exhibit 10.1

SHARE TENDER AGREEMENT dated as of March 21, 2010 (this “Agreement”), by and
between CONSOL Energy Inc., a Delaware corporation (“CNX”), and T. Rowe Price
Associates, Inc., a Maryland corporation, on behalf of its participating
investment advisory clients listed on Schedule 1 (the “Stockholder”).

A. As of the date of this Agreement, the Stockholder is the beneficial owner of
the number of shares of Common Stock (as defined below) set forth opposite the
name of the Stockholder on Schedule 1 (together with any shares of Common Stock
acquired by the Stockholder or any of its Affiliates (as defined below) after
the execution of this Agreement whether upon the exercise of options, conversion
of convertible securities or otherwise, the “Owned Shares”) including, as
specified on Schedule 1, certain Owned Shares held in discretionary accounts
over which the Stockholder (or its Affiliates) does not have sole dispositive
power (the “Discretionary Account Shares”).

B. CNX is willing, subject to certain conditions, to commence a tender offer
(the “Offer”) to acquire all of the outstanding shares of common stock, par
value $0.01 per share (the “Common Stock”) of CNX Gas Corporation, a Delaware
corporation (the “Company”) not owned by CNX, in exchange for $38.25 in cash,
for each share of Common Stock (the “Tender Price”).

C. As a condition to CNX’s willingness to commence the Offer, CNX requires that
the Stockholder agree, and pursuant to the terms and conditions of this
Agreement, the Stockholder agrees (i) to tender in the Offer (and not withdraw)
all of the Owned Shares (whether acquired prior to or after the execution of
this Agreement) other than Discretionary Account Shares which have been sold or
have been directed not to be tendered by, in each case, a third party
(unaffiliated with the Stockholder) having dispositive power with respect to
such Discretionary Account Shares and (ii) to take the other actions described
in this Agreement.

In consideration of the premises and for other good and valuable consideration
given to each party, the receipt of which is hereby acknowledged, and intending
to be legally bound, the parties agree as follows:

1. Agreements to Commence the Offer and to Tender.

(a) Agreement to Commence the Offer. Subject to the terms of this Agreement,
including the conditions set forth in Section 2, CNX agrees that, no later than
May 5, 2010, subject to compliance with Applicable Law (as defined below), CNX
shall commence the Offer in exchange for consideration of not less than the
Tender Price, and with such other terms and conditions as are not inconsistent
with this Agreement. CNX may condition the consummation of the Offer and the
acceptance of the tendered shares of Common Stock on, along with other customary
conditions, the participation of the holders of a designated minimum percentage
of the outstanding shares of Common Stock not owned by CNX or any of its
Affiliates (not to exceed 50.1%). CNX will use all commercially reasonable
efforts to comply with Applicable Law in the context of this Section 1(a),
including without limitation, Rule 14d-10(a)(2) under the Securities Exchange
Act of 1934, as amended. “Applicable Law” means any law, rule, regulation,
directive, ordinance, code, governmental determination, guideline, order,
treaty, convention, governmental certification requirement or other legally
enforceable



--------------------------------------------------------------------------------

requirement of any Governmental Authority (as defined below). “Governmental
Authority” means any national government or the government of any state or other
political subdivision, and departments, courts, commissions, boards, bureaus,
ministries, agencies or other instrumentalities of any of them.

(b) Agreement to Tender and not Withdraw. Subject to the terms of this
Agreement, the Stockholder agrees that as promptly as practicable after the
commencement of the Offer, and in any event no later than the 10th Business Day
following the commencement of the Offer, the Stockholder shall irrevocably
tender into the Offer all of the Owned Shares in accordance with the terms of
the definitive offer documents, free and clear of all Liens, other than
Discretionary Account Shares that have been sold or have been directed not to be
tendered by, in each case, a third party (unaffiliated with the Stockholder)
having dispositive power with respect to such Discretionary Account Shares. If
the Stockholder acquires any Owned Shares after making such tender (or any
subsequent tender), the Stockholder shall irrevocably tender into the Offer such
Owned Shares on the date that the Stockholder acquires such Owned Shares, other
than Discretionary Account Shares that have been sold or have been directed not
to be tendered by, in each case, a third party (unaffiliated with the
Stockholder) having dispositive power with respect to such Discretionary Account
Shares. The Stockholder agrees that once Owned Shares are tendered into the
Offer, the Stockholder shall not withdraw the tender of such Owned Shares unless
the Offer shall have been terminated or shall have expired, in each case, in
accordance with the terms of the definitive offer documents, provided, however,
the Stockholder may withdraw Discretionary Account Shares from the Offer to the
extent that the Stockholder receives a direction to sell or withdraw or
otherwise not tender such Discretionary Account Shares from a third party
(unaffiliated with the Stockholder) having dispositive power with respect to
such Discretionary Account Shares.

2. Conditions. The obligations of CNX to consummate the transactions
contemplated by this Agreement are subject to the satisfaction, or the waiver by
CNX of each of the following conditions:

(a) The Offer shall have been duly approved and authorized by CNX’s Board of
Directors.

(b) CNX shall have completed the issuance and sale of shares of its common stock
and of certain of its debt securities, resulting in the receipt of gross
proceeds of no less than $4,500,000,000 in respect of such securities following
the date of this Agreement.

(c) CNX shall have increased the aggregate amount available for borrowing under
the CNX credit facility (or a replacement facility) and the Company credit
facility (or a replacement facility) to $2,000,000,000.

(d) The transactions (contemplated by that certain Purchase and Sale Agreement,
dated as of March 14, 2010 (the “Dominion Transactions”), by and among Dominion
Resources, Inc., Dominion Transmission, Inc., Dominion Energy, Inc., and CONSOL
Energy Holdings LLC shall have been consummated.

 

-2-



--------------------------------------------------------------------------------

3. Representations and Warranties. The Stockholder hereby represents and
warrants to CNX as follows:

(a) Power; Due Authorization; Binding Agreement. The Stockholder has full legal
capacity, power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement, and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by the Stockholder and, except for withdrawal rights that
may be required by U.S. federal securities laws, constitutes a valid and binding
agreement of the Stockholder, enforceable against the Stockholder in accordance
with its terms.

(b) Ownership of Shares. On the date of this Agreement, the Owned Shares set
forth opposite the Stockholder’s name on Schedule 1 are owned beneficially by
the Stockholder and include all of the Owned Shares owned beneficially by the
Stockholder or any of its Affiliates, free and clear of any Liens that would
prevent the Stockholder from tendering its shares in accordance with this
Agreement or complying with its other obligations under this Agreement. As of
the date of this Agreement, the Stockholder has, and as of immediately prior to
the expiration of the Offer, the Stockholder will have sole dispositive power
with respect to the Owned Shares and will be entitled to dispose of the Owned
Shares, except for Discretionary Account Shares.

(c) No Conflicts. The execution and delivery of this Agreement by the
Stockholder does not, and the performance of the terms of this Agreement by the
Stockholder will not, (i) require the Stockholder to obtain the consent or
approval of, or make any filing with or notification to, any Governmental
Authority (as defined below) (other than any required filing under the U.S.
federal securities laws), (ii) require the consent or approval of any other
Person (as defined below) pursuant to any agreement, obligation or instrument
binding on Stockholder or its properties and assets (except as to Discretionary
Account Shares to the extent that the Stockholder (or its affiliates) do not
have sole dispositive power), (iii) except for withdrawal rights that may be
required by the U.S. federal securities laws, conflict with or violate any law,
rule, regulation, order, judgment or decree applicable to the Stockholder or
pursuant to which any of its properties or assets are bound or (iv) violate any
other agreement to which the Stockholder is a party, including any voting
agreement, stockholders agreement, irrevocable proxy or voting trust (except as
to Discretionary Account Shares to the extent that the Stockholder (or its
affiliates) do not have sole dispositive power). The Owned Shares are not, with
respect to the voting or transfer of such Owned Shares, subject to any other
agreement, including any voting agreement, stockholders agreement, irrevocable
proxy or voting trust (except as to Discretionary Account Shares to the extent
that the Stockholder (or its affiliates) do not have sole dispositive power).
“Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity. “Affiliate”
means, with respect to any Person, a Person that directly or indirectly
controls, is controlled by or is under common control with such Person, with
control in such context meaning the possession, directly or indirectly, of the
power to direct or cause the direction of management or policies of a Person,
whether through the ownership of securities or partnership or other ownership
interests, by contract or otherwise.

 

-3-



--------------------------------------------------------------------------------

(d) Acknowledgment. The Stockholder understands and acknowledges that if CNX
commences the Offer, it will do so in reliance upon the Stockholder’s execution,
delivery and performance of this Agreement.

(e) Stockholder Capacity. The Stockholder is entering into this Agreement solely
in its capacity as the beneficial owner of the Owned Shares and not any other
capacity.

4. Representations and Warranties of CNX. CNX hereby represents and warrants to
the Stockholder as follows:

(a) Power; Due Authorization; Binding Agreement. CNX is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. CNX has full corporate power and authority to
execute and deliver this Agreement, and, subject to fulfillment of the
conditions set forth in this Agreement, to perform its obligations under this
Agreement, and to consummate the transactions contemplated by this Agreement.
This Agreement has been duly and validly executed and delivered by CNX and
constitutes a valid and binding agreement of CNX.

(b) No Conflicts. The execution and delivery of this Agreement by CNX does not,
and the performance of the terms of this Agreement by CNX will not, (i) require
CNX to obtain the consent or approval of, or make any filing with or
notification to, any Governmental Authority, (ii) require the consent or
approval of any other Person pursuant to any agreement, obligation or instrument
binding on CNX or its properties and assets (other than any required filing
under the U.S. federal securities laws), (iii) except as may otherwise be
required by the U.S. federal securities laws, conflict with or violate any law,
rule, regulation, order, judgment or decree applicable to CNX or pursuant to
which any of its assets are bound or (iv) violate any other agreement to which
CNX is a party (other than agreements that will not be applicable if the
conditions set forth in Section 2 are satisfied).

(c) Common Stock. CNX has no intention to sell any of the shares of Common Stock
beneficially owned by CNX and will not tender any of its shares of Common Stock
into any tender or exchange offer by an unaffiliated third party.

(d) Material Non-Public Information. To its knowledge, CNX has not provided any
material non-public information regarding the Company or CNX to the Stockholder
that has not been previously disclosed or will not otherwise be disclosed in the
Press Release (as defined below).

5. Certain Covenants of the Stockholder. The Stockholder hereby covenants and
agrees with CNX as follows:

(a) Restriction on Transfer. From the date of this Agreement and until the
termination of this Agreement in accordance with its terms, except any action
contemplated by Section 1, the Stockholder shall not, directly or indirectly,
(i) sell, transfer, pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, pledge, encumbrance, assignment or other disposition of, or
limitation on the voting rights of, any of the Owned Shares (any such action, a
“Transfer”); provided that nothing in this Agreement shall prohibit (A) the
exercise by

 

-4-



--------------------------------------------------------------------------------

Stockholder of any options to purchase Owned Shares, or (B) the Stockholder from
Transferring Discretionary Account Shares to the extent that the Stockholder
receives a direction to Transfer such Discretionary Account Shares from a third
party (unaffiliated with the Stockholder) having dispositive power with respect
to such Discretionary Account Shares, or (ii), (x) grant any proxies or powers
of attorney, deposit any Owned Shares into a voting trust or enter into a voting
agreement with respect to any Owned Shares, (y) take any action that would cause
any representation or warranty of the Stockholder contained in this Agreement to
become untrue or incorrect or have the effect of preventing or disabling
Stockholder from performing its obligations under this Agreement or (z) commit
or agree to take any of the foregoing actions.

(b) Additional Shares. The Stockholder hereby agrees, during the term of this
Agreement, to promptly notify CNX of any new Owned Shares acquired by
Stockholder or any of its Affiliates, if any, after the execution of this
Agreement. Any such shares shall be subject to the terms of this Agreement as
though owned by the Stockholder on the date of this Agreement; provided,
however, that the Stockholder shall not be required to tender any such shares to
the extent that such tendering would violate Section 16(b) of the Securities
Exchange Act of 1934, as amended, or the rules and regulations promulgated
thereunder.

(c) Dissenter’s Rights. The Stockholder agrees not to exercise, nor to cause the
exercise of, any dissenter’s or appraisal right in respect of the Owned Shares
which may arise in the future.

(d) Documentation and Information. The Stockholder (i) consents to and
authorizes the publication and disclosure by CNX of its identity and holding of
the Owned Shares, and the nature of the Stockholder’s commitments, arrangements
and understandings under this Agreement, in any press release, in any documents
related to the Offer, or any other disclosure document required in connection
with the Offer, the Dominion Transactions and any related transactions
(including financing transactions), and (ii) agrees as promptly as practicable
to give to CNX any information reasonably related to the foregoing it may
reasonably require for the preparation of any such disclosure documents. The
Stockholder agrees as promptly as practicable to notify CNX of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent the Stockholder
becomes aware that any shall have become false or misleading in any material
respect.

(e) Further Assurances. From time to time, at the request of CNX and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be necessary or desirable to
consummate and make effective the transactions contemplated by this Agreement.

6. Miscellaneous.

(a) Termination of this Agreement. This Agreement shall terminate upon the
earlier to occur of (i) the termination or expiration of the Offer, without
shares being accepted for payment thereunder and (ii) July 5, 2010 or, if at
such date CNX or the Company is diligently responding to comments received from
the Staff of the Securities and Exchange Commission

 

-5-



--------------------------------------------------------------------------------

(the “SEC”), the tenth Business Day (as defined below) after CNX or the Company
shall have made a filing with the SEC definitively responding to all such
comments.

(b) Effect of Termination. In the event of termination of this Agreement
pursuant to Section 6(a), this Agreement shall become void and of no effect with
no liability on the part of any party; provided, however, no such termination
shall relieve any party from any liability for any breach of this Agreement
occurring prior to such termination.

(c) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersedes all other prior agreements and understandings, both written and
oral, among the parties with respect to the subject matter of this Agreement.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. This Agreement may not be modified,
amended, altered or supplemented, except upon the execution and delivery of a
written agreement executed by each of the parties to this Agreement.

(d) Notices. All notices, requests and other communications to any party shall
be in writing and shall be deemed given if delivered personally, facsimiled
(which is confirmed) or sent by overnight courier (providing proof of delivery)
to the parties at the following addresses:

 

  If to CNX, to:    CONSOL Energy Inc.   1000 Consol Energy Drive   Canonsburg,
Pennsylvania 15317   Attention:    Stephen W. Johnson   Facsimile:    (724)
485-4836   with a copy (which shall not constitute notice) to:   Wachtell,
Lipton, Rosen & Katz   51 West 52nd Street   New York, New York 10019  
Attention:    David A. Katz   Facsimile:    (212) 403-2000
If to the Stockholder, to:   T. Rowe Price Associates, Inc.   100 East Pratt
Street   Baltimore, MD 21202   Attention:    David R. Giroux   Facsimile:   
410-345-6717

 

-6-



--------------------------------------------------------------------------------

  with a copy (which shall not constitute notice) to:   T. Rowe Price
Associates, Inc.   100 East Pratt Street   Baltimore, MD 21202   Attention:   
John R. Gilner, Vice President   Facsimile:    410-345-2035   and to:     
Alston & Bird LLP   The Atlantic Building   950 F Street, N.W.   Washington,
D.C. 20004   Attention:    Dennis O. Garris   Facsimile:    (202) 756-3333

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
if received prior to 5:00 p.m., New York City time, and such day is a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt. “Business Day” means any day
other than a Saturday, a Sunday, or a day on which banks are closed for business
in New York, New York or Pittsburgh, Pennsylvania.

(e) Governing Law. This agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, applicable to contracts
executed in and to be performed entirely within that state, regardless of the
Applicable Law that might otherwise govern under applicable principles of
conflicts of laws.

(f) Expenses. All expenses incurred by CNX in connection with or related to the
authorization, preparation or execution of this Agreement and the consummation
of the transactions contemplated hereby, shall be borne solely and entirely by
CNX, and all such expenses incurred by Stockholder shall be borne solely and
entirely by Stockholder.

(g) Jurisdiction. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in the Chancery Court of the State of
Delaware or, in the event that such court does not have subject matter
jurisdiction over such action or proceeding, any federal court sitting in the
State of Delaware, and the parties to this Agreement irrevocably submit to the
exclusive jurisdiction of such courts (and, in the case of appeals, appropriate
appellate courts therefrom) in any such action or proceeding and irrevocably
waive the defense of an inconvenient forum to the maintenance of any such action
or proceeding. The consents to jurisdiction set forth in this paragraph shall
not constitute general consents to service of process in the State of Delaware
and shall have no effect for any purpose except as provided in this paragraph
and shall not be deemed to confer rights on any Person other than the parties.
Each of the parties to this Agreement consents to service being made through the
notice

 

-7-



--------------------------------------------------------------------------------

procedures set forth in Section 6(d) and agrees that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in
Section 6(d) shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated by this
Agreement.

(h) Specific Performance. The parties agree that irreparable damage may occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the parties agree that, if for any reason a party to this Agreement shall have
failed to perform its obligations under this Agreement, then the party seeking
to enforce this Agreement against such nonperforming party under this Agreement
shall be entitled to specific performance and injunctive and other equitable
relief, and the parties further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief, this being in addition to any other remedy to which
they are entitled at law or in equity.

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT.

(j) No Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by any
of the parties without the prior written consent of the other parties; provided
that CNX may assign any of or all of its rights, interests and obligations under
this Agreement to CNX or to any direct or indirect wholly owned subsidiary of
CNX, but no such assignment shall relieve CNX of any of its obligations under
this Agreement. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and permitted assigns. Any purported assignment not
permitted under this Section 6(i) shall be null and void.

(k) Counterparts. This Agreement may be executed in counterparts (including by
facsimile) (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Copies of executed counterparts transmitted
by telecopy, telefax or electronic transmission shall be considered original
executed counterparts for purposes of this Section 6(k) provided that receipt of
copies of such counterparts is confirmed.

(l) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
when used in any document made or delivered pursuant to this Agreement unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
statute defined or referred to in this

 

-8-



--------------------------------------------------------------------------------

Agreement or in any agreement or instrument that is referred to in this
Agreement means such statute as from time to time amended, modified or
supplemented, including by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. The
parties have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provision of this Agreement.

(m) CNX Obligations. CNX will issue a press release announcing the execution of
this Agreement, in a form reasonably satisfactory to the Stockholder (the “Press
Release”), no later than 8:00 am Eastern Daylight Time on March 22, 2010. CNX
will use commercially reasonable efforts to obtain the financing referenced in
Section 2(c).

(n) Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any Applicable Law or public policy, all other terms,
provisions and conditions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by Applicable Law
in an acceptable manner to the end that the transactions contemplated by this
Agreement are fulfilled to the extent possible.

 

-9-



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed as of the day and
year first above written.

 

CONSOL ENERGY INC. By:  

/s/ P. Jerome Richey

Name:   P. Jerome Richey Title:   Executive Vice President T. ROWE PRICE
ASSOCIATES, INC. On behalf of its Participating Investment Advisory Clients on
Schedule 1 By:  

/s/ David R. Giroux

Name:   David R. Giroux Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Details of Ownership

 

      Quantity Participating Accounts (“Owned Shares”)       4,000,000   
128,000    7,000    77,000    2,586,616    25,000    3,200    4,200    1,100   
 

Total Shares

   6,832,116           Quantity Participating Accounts (“Discretionary
Accounts”)       64,000    223,000    24,100    6,900    7,900    51,000   
297,000    74,000    69,000    311,300    85,000    352,000    976,000   
100,300    500     

Total Shares

   2,642,000     

Total — Owned Shares + Discretionary Account Shares

   9,474,116